Title: To Alexander Hamilton from Horatio Gates, [23 October 1791]
From: Gates, Horatio
To: Hamilton, Alexander



[New York, October 23, 1791]
Dear Sir.

If I am too troublesome in making the following Request, it is your own Fault, for you have encouraged me to do it. My agent, Mr. William Alexander, Mercht: in Richmond, Virginia, has by my direction, placed in the Hands of The Commissioner of Loans of that State Military Certificates, belonging to me, ammounting 14037 Dollars, & 52 Cents, to be Funded in my Name. I have lately sent Mr. Alexander a letter of Attorney, to enable him to Transferr that Stock, from the Loan Office in Virginia, to you, at the Treasury in Philadelphia, & my request is, that you will be so obliging, as to order it, to be further transferred in my Name to The Loan Office here. Amongst the Multitude of your Friends, and Admirers, believe me, there is few, if any, more Sincerely so.
Than Dr. Sir   Your Affectionate Friend & Servant

H G’s
Rose Hill 23d: Octr. 1791

